NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RICHARD MORRISON,                               No. 14-17414

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-01604-VC

   v.
                                                 MEMORANDUM*
 JOHN F. DIETZ; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Richard Morrison appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging due process violations arising from

the seizure and sale of his property. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1124, 1127 (9th Cir. 2010) (dismissal for lack of personal jurisdiction); Rhoades v.

Avon Products, Inc., 504 F.3d 1151, 1156 (9th Cir. 2007) (dismissal for failure to

state a claim under Federal Rule of Procedure 12(b)(6)). We may affirm on any

basis supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534

F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed the action against defendant Neustrom

because Morrison failed to establish that the district court had specific personal

jurisdiction over him. See Walden v. Fiore, 134 S. Ct. 1115, 1122-23 (2014) (the

relationship between the non-resident defendant and the forum must arise out of

contacts that the defendant himself creates with the forum); Schwarzenegger v.

Fred Martin Motor Co., 374 F.3d 797, 807 (9th Cir. 2004) (affirming dismissal of

complaint against non-resident defendant for lack of personal jurisdiction because

he did not expressly aim any acts towards forum state).

      Dismissal of the action against defendants Dietz and Guidry was proper

because Morrison failed to allege facts sufficient to show that Dietz and Guidry

acted under color of state law. See Lugar v. Edmondson Oil Co., 457 U.S. 922,

940-41 (1982) (private misuse of a state statute is not actionable under § 1983).

      We do not consider arguments that were not presented to the district court.

                                          2                                    14-17414
See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (declining to consider

arguments not raised below).

      AFFIRMED.




                                         3                                  14-17414